Citation Nr: 9926218	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residual muscle pains secondary to an 
automobile accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel

INTRODUCTION

The veteran had active service from November 1973 to 
September 21, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for residual muscle 
pains secondary to an automobile accident. 


FINDINGS OF FACT

1.  In a decision by the RO in April 1977, the veteran's 
claim for entitlement to service connection for residual 
muscle pains secondary to an automobile accident was denied; 
she was informed of this determination by a letter dated in 
May 1977 and did not file a timely appeal.

2.  Evidence received since the April 1977 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the April 1977 decision by the RO 
denying service connection for residual muscle pains 
secondary to an automobile accident is not new and material; 
the veteran's claim may not be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that she underwent 
a physical examination as part of a Medical Board evaluation 
in early August 1976.  There is no indication in her service 
medical records of any complaints of or treatment for any 
muscle problems due to an auto accident.  She was separated 
from service in late September 1976.

Private treatment records show that the veteran was seen for 
treatment from September 13, through mid October 1976.  The 
diagnoses were dorsal and lumbar myositis.  It was noted that 
she had been involved in an automobile accident where she 
went off the road and down an embankment, and that her 
condition was solely due to the accident.  

The reports of VA examinations conducted in December 1976 and 
January 1977, showed the veteran reported she had muscle and 
back complaints resulting from a car accident in September 
1976.  X-ray examination of the lumbosacral spine was 
negative.  Physical examination of the musculo-skeletal 
system noted she had full range of motion and full forward 
bending.  She could raise both lower legs simultaneously to 
120 degrees without distress.  There were no clinical 
findings.  Diagnoses included a history of low back strain.  

In a rating decision in April 1977, the RO denied service 
connection for residual muscle pains secondary to an 
automobile accident on the basis that there was no evidence 
of any residual disability resulting from the automobile 
accident.  The veteran was informed of this determination in 
a letter dated in May 1977, but did not file a timely appeal.    

In August 1997, the veteran submitted a request that her 
claim of entitlement to service connection for residual 
muscle pains secondary to an automobile accident be reopened.  
Various medical records and other documents, including a 
report of accident form completed by the veteran in November 
1997 and photographs, along with the veteran's testimony at a 
personal hearing in October 1998, were received following her 
request to reopen the claim.  

In a September 1997 rating action, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residual muscle pains secondary to an automobile accident.  
The veteran disagreed with this determination and began the 
current appeal of this issue.  
  
Analysis

The veteran is requesting that her claim of entitlement to 
service connection for residual muscle pains secondary to an 
automobile accident be reopened.  The evidence which was of 
record prior to the April 1977 decision by the RO included 
the veteran's service medical records, VA examination 
reports, and copies of medical records for treatment she 
received from a private provider.  These records show that 
the veteran did not have any disability involving the muscles 
of her lumbar or dorsal spines at the time of VA examinations 
in December 1976 and January 1977.  Based upon consideration 
of this evidence, the April 1977 rating decision by the RO 
found that the veteran did not have a disability involving 
residual muscle pains secondary to an automobile accident and 
denied her claim.  The veteran was notified of this 
determination and, since she did not file a timely appeal, 
the decision became final.  

Except as provided under 38 U.S.C.A. § 5108, when a claim has 
been disallowed in a rating action by the RO and it becomes 
final, the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  In determining whether to reopen a 
previously denied claim, the Board must first determine 
whether the evidence is "new and material."  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran has attempted to reopen her claim and the 
documents that have been submitted or obtained since the 
April 1977 decision include VA and private treatment records 
and examination reports from 1983 to 1998, various written 
statements from her, including a report of accident form 
completed in November 1997 and photographs, and a transcript 
of her testimony at a personal hearing in October 1998.  
However, the competent scientific and medical evidence 
neither shows that the veteran had any chronic muscle 
disability prior to the 1990s, nor provides a competent 
opinion relating her current back problems to her accident in 
service.  Moreover, these records note several intervening 
back injuries in 1984, 1990, and 1994.

The medical records received since the final decision in 
April 1977 mostly concern treatment for conditions other than 
her back and, thus, are not relevant to the issue of 
entitlement to service connection for residual muscle pains 
secondary to an automobile accident.  The recent treatment 
records which do concern treatment for back problems do not 
contain any medical opinion relating any current back 
disorder to her accident during service.  The 1976 treatment 
records from a private physician show that the veteran was 
seen in September 1976 for treatment of myositis of the 
dorsal and lumbar spines.  While these records are new, the 
merely reflect the same diagnoses that were contained in the 
previous private treatment records considered at the time of 
the April 1977 decision by the RO.    

Finally, the various written statements submitted by the 
veteran, including the November 1997 accident report form, as 
well as the testimony presented, are to the effect that the 
appellant was involved in an automobile accident in September 
1976 and that she injured her back in the accident.  She also 
contends that her current back disorders are related to her 
in-service injury.  To the extent that such allegations are 
not cumulative of the veteran's contentions advanced prior to 
the time of the April 1977 decision, they are new.  However, 
lay persons are not competent to offer medical or scientific 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The United States Court of Appeals for Veterans Claims has 
held that "[i]f lay assertions of medical causation will not 
suffice to initially establish a plausible, well-grounded 
claim, it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108."  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, the veteran's written statements and her hearing 
testimony are not sufficient to reopen her claim. 
 
While some of the evidence submitted since the April 1977 
decision is new, it is not relevant or probative to the issue 
of entitlement to service connection for residual muscle 
pains secondary to an automobile accident, as the evidence 
still does not relate any back problems she may currently 
have to her accident during service.  Therefore, after 
reviewing the evidence which has been submitted since April 
1977 in light of all of the evidence that was available at 
that time, the Board finds that the necessary evidentiary 
requirements have not been met, and that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for residual muscle pains secondary to an 
automobile accident has not been submitted.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  Thus, the veteran's claim is 
denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residual 
muscle pains secondary to an automobile accident.  The appeal 
is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

